                   Case
                 Case
                                      -----------·-
                         1:19-cv-05995-CM Document
                      1:19-cv-05995-CM-RWL         75 74Filed
                                            Document           09/21/20
                                                           Filed 09/18/20Page 1 of
                                                                           Page  12of 2
                                                                                                 I




                                                                                  USDCSDNY
                                                                                  DOCUMENT
                                                                     ELECTRONICAL~~ Fll,~
                                                                     DOC #: ....·----,.-4...,...,1----
                                              T HE C ITY OF N EW Y O DATE FILED:                 i
                                                                                                dP ;)o
JAMES E. JOHNSON                             L A w D EP ARTME~ ~=========                         LA=U=RA:.J_IHEA         ACHOR
Corpora/ion Counsel                               I00 CHURCH STREET                                  Assistant Corporation Counsel
                                              NE W YORK, NEW YORK 10007                                      liheanac(@lmr.nvc.gov
                                                                                                            Phone. (2 12) 356-2368
                                                                                                               Fax: (2 12) 356-3509

                                                                                   September 18, 2020

        BYECF
        Honorable Colleen McMahon
        Chief United States District Judge
                                                       ..   ... L..-   ........



                                                                                          OJ( ______
                                                                                        ✓---- '-~ - k,)y~
        Southern District of New York
        500 Pearl Street
                                                                                              ---;[~/,,.
        New York, New York 10007
                                               Re :
                                                                                    /
                                                       Marcus Thorpe v. City ofNew York, et al.
                                                       19 Civ. 5995 (CM)
                                                                                                  ~\J,j \JP~
         Your Honor:

                 I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
         Counsel of the City of New York, and the attorney for defendants the City of New York, New
         York City Health and Hospitals Corporation, New York City Police Department, Harlem
         Hospital, NYCHHC Police Officer Francis Senajor, NYCHHC Police Officer Jonathan Cardona,
         and former Lieutenant Theresa Britto (collectively "City Defendants") in the above referenced
         matter. City Defendants write to respectfully request permission to serve their anticipated motion
         for partial summary judgment by October 26, 2020. Additionally, defendants reqqest that Your
         Honor refer this matter to the Honorable Robert W. Lehrburger, for the purposes of settlement.
         Plaintiffs counsel consents to both requests.

                 As the Court is aware from City Defendants' letter, dated August 20, 2020, requesting
         endorsement of a briefing schedule pertaining to the instant motion, plaintiff agreed to
         voluntarily dismiss certain claims against each of the individual defendants. Ho'Yever, due to
         unforeseen personal circumstances concerning plaintiff's counsel, the parties have been unable to
         confer regarding the submission of a stipulation and order of dismissal pertaining to those
         specific claims. Without finalization as to which claims plaintiff intends to dismiss, City
         Defendants cannot complete the drafting of their summary judgment motion. As such, City
         Defendants respectfully request the Court endorse the following briefing schedule:

                      •   Defendants' moving papers due October 26, 2020;
                      •   Plaintiff's opposition due by December 18, 2020; and
                      •   Defendants' reply, if any, due by January 4, 2021.
        Case
      Case    1:19-cv-05995-CM Document
           1:19-cv-05995-CM-RWL         75 74Filed
                                 Document          09/21/20
                                                Filed 09/18/20Page 2 of2 2of 2
                                                                Page




      Thank you for your consideration herein.

                                                   Respectfully submitted,
                                                                        I
                                                   LCU,U'"a, I     ~ Isl
                                                   Laura Iheanachor     1
                                                   Assistant Corporation \Counsel
cc:   By ECF
      Devon M. Radlin
      Attorney for Plaintiff




                                             2
